DETAILED ACTION
Pending Claims
Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Willett et al. (US Pat. No. 5,252,694).
Claims 1, 6, 7, 9, and 11 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Willett et al. (US Pat. No. 5,252,694).
Regarding claims 1, 6, 7, 9, and 11,  Willett et al. disclose: (1) an encapsulating or filling composition (Abstract: column 12, lines 4-16: see “sealing compounds”, “molding compounds”, and “potting and encapsulated compounds”), the encapsulating or filling composition comprising: 
a first curable material comprising an epoxy group (Abstract; column 4, line 30 through column 5, line 34; column 5, lines 62-68; see also column 22, lines 16-44 & column 19, lines 50-58); 
a polymerization initiator (Abstract; column 8, line 57 through column 10, line 11; see also column 22, lines 16-44 & column 19, lines 50-58); and 
a metal catalyst (Abstract; column 6, line 1 through column 8, line 56; see also column 22, lines 16-44 & column 19, lines 50-58);
(6) wherein the polymerization initiator is a photoinitiator (Abstract; column 8, line 57 through column 10, line 11; see also column 22, lines 16-44 & column 19, lines 50-58: “benzil dimethoxy ketal”);
(7) wherein the first curable material comprises at least one selected from a bisphenol A glycidyl ether resin, a bisphenol F glycidyl ether resin, a novolac epoxy resin, an aliphatic glycidyl ether, a cycloaliphatic epoxy resin, and a brominated epoxy resin (column 4, line 42 through column 5, line 34; see also column 22, lines 16-44, column 19, lines 50-58 & column 18, lines 12-15);
(9) further comprising at least one of a thermal stabilizer, a curing agent, or a photo acid generator (column 10, line 20 through column 11, line 24; see also column 22, lines 16-44 & column 19, lines 50-58: “diol” which is capable of acting as a curing agent); and
(11) wherein a content of the metal catalyst is in a range from about 0.1 parts to about 10 parts by weight, 688021L-1525 (DP-58195-US) based on 100 parts by weight of the encapsulating or filling composition (column 9, line 66 through column 10, line 11; see also column 22, lines 16-44 & column 19, lines 50-58).
In claims 1, 6, 7, 9, and 11, the recitation “for electronic devices” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In the instant case, the preamble merely recites the intended use of the composition, wherein the prior art can meet this future limitation by merely being capable of such intended use.  In the instant case, the prior art composition appears to be inherently capable of performing this intended use because it satisfies all of the material/chemical limitations of claimed composition.  At the very least, the prior art composition appears to be obviously capable of performing this intended use because it satisfies all of the material/chemical limitations of claimed composition.

Claim Rejections - 35 USC § 103
Claims 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Willett et al. (US Pat. No. 5,252,694).
Regarding claims 2-4, the teachings of Willett et al. are as set forth above and incorporated herein.  Willett et al. disclose a composition: (4) further comprising a second curable material, wherein the second curable material comprises at least one of a di(meth)acrylate compound represented by Formula 2-1 and a (meth)acrylate compound represented by Formula 2-2 (see claims for variable details):  

    PNG
    media_image1.png
    128
    310
    media_image1.png
    Greyscale
	Formula 2-1   

    PNG
    media_image2.png
    122
    305
    media_image2.png
    Greyscale
	Formula 2-2 
(see column 22, lines 16-44, column 19, lines 50-58 & column 18, line 61 through column 19, line 3).  These exemplary embodiments are formulated with bisphenol-A epoxy resin (see column 22, lines 16-44, column 19, lines 50-58 & column 18, lines 12-15).  Accordingly, these exemplary embodiments fail to disclose: (2) a monomer comprising the epoxy group and a (meth)acrylate group; and (3) an epoxy (meth)acrylate compound represented by Formula 1:  

    PNG
    media_image3.png
    127
    268
    media_image3.png
    Greyscale
	Formula 1 
(see claim for variable details).  Turning to the general teachings of Willett et al., they contemplate the use of glycidyl (meth)acrylate (see column 5, lines 62-68), in addition to the (meth)acrylates used in the exemplary embodiments (see column 5, lines 37-61).  They further contemplate using mixtures of (meth)acrylates (see column 5, lines 56-58).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exemplary embodiments of Willett et al. with the instantly claimed epoxy (meth)acrylate compound because: (a) the general teachings of Willett et al. contemplate the use of glycidyl (meth)acrylate, in addition to the (meth)acrylates used in the exemplary embodiments; and (b) Willett et al. further contemplate using mixtures of (meth)acrylates.
Regarding claim 8, the teachings of Willett et al. are as set forth above and incorporated herein.  The exemplary embodiments of Willett et al. are formulated with a photoinitiator (see column 22, lines 16-44 & column 19, lines 50-58: “benzil dimethoxy ketal”).  Accordingly, these exemplary embodiments fail to disclose: (8) wherein the polymerization initiator is a thermal initiator.  Turning to the general teachings of Willett et al., they alternatively contemplate the use of thermal initiators (see column 8, line 57 through column 9, line 65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the exemplary embodiments of Willett et al. with the instantly claimed thermal initiator because: (a) the exemplary embodiments of Willett et al. are formulated with a photoinitiator; and (b) the general teachings of Willett et al. alternatively contemplate the use of thermal initiators.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0006437 A1) in view of Willett et al. (US Pat. No. 5,252,694).
Regarding claims 12-20, Kim et al. disclose: (12) an electronic apparatus (Figure 3: paragraphs 0060-0090) comprising: 
a first substrate (Figure 3: paragraphs 0060-0061); 
an electronic device disposed on the first substrate (Figure 3: paragraphs 0062-0064); and 
one or more cured materials of an encapsulating or filling composition formed on the electronic device (Figure 3: paragraphs 0065-0067);
(13) further comprising an encapsulating member encapsulating the electronic device (Figure 3: paragraphs 0065-0067); (14) wherein the encapsulating member comprises a first cured material of the encapsulating or filling composition (Figure 3: paragraphs 0065-0067); (15) wherein the encapsulating member comprises a thin film encapsulation unit comprising an organic film, and the organic film comprises the first cured material of the encapsulating or filling composition (Figure 3: paragraphs 0065-0067);
(16) further comprising: a second substrate disposed on the encapsulating member (Figure 3: paragraph 0060); and a filling member formed between the encapsulating member and the second substrate (Figure 3: paragraphs 0086-0090); 
(20) further comprising a color-conversion layer disposed between the filling member and the second substrate (Figure 3: paragraphs 0068-0085), wherein the color-conversion layer comprises a quantum dot (paragraphs 0071-0079);
(17) wherein the electronic device is a light-emitting device (Figure 3: paragraphs 0062-0064) comprising: a first electrode (Figure 3: paragraph 0063); a second electrode facing the first electrode (Figure 3: paragraph 0063); and 698021L-1525 (DP-58195-US)an interlayer interposed between the first electrode and the second electrode (Figure 3: paragraphs 0063-0064) and comprising an emission layer (Figure 3: paragraphs 0063-0064 & 0068-0085); (18) wherein the light-emitting device is an organic light-emitting device (Figure 3: paragraphs 0062-0064), and the interlayer of the organic light-emitting device comprises at least one emission unit comprising the emission layer (Figure 3: paragraphs 0062-0064); (19) wherein the light-emitting device is a quantum dot light-emitting device (Figure 3: paragraphs 0063-0064 & 0068-0085), and the emission layer comprises a quantum dot (paragraphs 0071-0079).  
Kim et al. disclose the use of organic resin systems for their encapsulation member and buffer layer (see paragraphs 0067 & 0089), including acrylate-based materials (see paragraph 0067).  However, they fail to disclose: (12-20) an encapsulating or filling composition comprising: a curable material comprising an epoxy group, a polymerization initiator, and a metal catalyst; and (16) wherein the filling member comprises a second cured material of the encapsulating or filling composition.
The teachings of Willett et al. are as set forth above and incorporated herein.  Willett et al. demonstrate that their acrylate-based composition (comprising: a curable material comprising an epoxy group, a polymerization initiator, and a metal catalyst) is recognized in the art as a suitable sealing, molding, potting, and encapsulating material (see column 12, lines 4-16).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the acrylate-based composition (comprising: a curable material comprising an epoxy group, a polymerization initiator, and a metal catalyst) of Willett et al. for the encapsulation member and buffer layer of Kim et al. because: (a) Kim et al. disclose the use of organic resin systems for their encapsulation member and buffer layer, including acrylate-based materials; (b) Willett et al. demonstrate that their acrylate-based composition (comprising: a curable material comprising an epoxy group, a polymerization initiator, and a metal catalyst) is recognized in the art as a suitable sealing, molding, potting, and encapsulating material; and (c) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Haufe et al. (US 2012/0022183 A1).
Regarding claims 1-4, 7-9, and 11, Haufe et al. disclose: (1) a composition (Abstract; Example 2 in Table 1) comprising: 
a first curable material comprising an epoxy group (Example 2 in Table 1: see “glycidyl methacrylate” and/or “Araldite GY 250”; see also paragraphs 0041 & 0077-0090); 
a polymerization initiator (Example 2 in Table 1: see “dibenzoyl peroxide”; see also paragraphs 0070 & 0074-0076); and 
a catalyst (Example 2 in Table 1: see “catalyst”; see also paragraphs 0071-0072);
(2) wherein the first curable material is a monomer comprising the epoxy group and a (meth)acrylate group (Example 2 in Table 1: see “glycidyl methacrylate”);
(3) wherein the first curable material comprises an epoxy (meth)acrylate compound represented by Formula 1 (see claim for variable details):  

    PNG
    media_image3.png
    127
    268
    media_image3.png
    Greyscale
	Formula 1 
(Example 2 in Table 1: see “glycidyl methacrylate”);
(4) further comprising a second curable material, wherein the second curable material comprises at least one of a di(meth)acrylate compound represented by Formula 2-1 and a (meth)acrylate compound represented by Formula 2-2 (see claim for variable details):  

    PNG
    media_image1.png
    128
    310
    media_image1.png
    Greyscale
	Formula 2-1   

    PNG
    media_image2.png
    122
    305
    media_image2.png
    Greyscale
	Formula 2-2 
(Example 2 in Table 1: see “tetrahydro-furfuryl methacrylate” and “diethylene glycol dimethacrylate”);
(7) wherein the first curable material comprises at least one selected from a bisphenol A glycidyl ether resin, a bisphenol F glycidyl ether resin, a novolac epoxy resin, an aliphatic glycidyl ether, a cycloaliphatic epoxy resin, and a brominated epoxy resin (Example 2 in Table 1: see “Araldite GY 250”; see also paragraphs 0041 & 0077-0090); (8) wherein the polymerization initiator is a thermal initiator (Example 2 in Table 1: see “dibenzoyl peroxide”; see also paragraphs 0070 & 0074-0076); (9) further comprising at least one of a thermal stabilizer, a curing agent, or a photo acid generator (Example 2 in Table 1: see “N-methyl-diethanol amine” which is capable of acting as a curing agent); and
(11) wherein a content of the metal catalyst is in a range from about 0.1 parts to about 10 parts by weight, 688021L-1525 (DP-58195-US) based on 100 parts by weight of the encapsulating or filling composition (Example 2 in Table 1: see “catalyst”; see also paragraph 0073).
The exemplary embodiment of Haufe et al. features a tertiary amine catalyst.  Accordingly, the exemplary embodiment of Haufe et al. does not disclose: (1) a metal catalyst.  Turning to the general teachings of Haufe et al., they alternatively contemplate the use of metal catalysts (see paragraph 0071).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the exemplary embodiment of Haufe et al. with the instantly claimed metal catalyst because: (a) the exemplary embodiment of Haufe et al. are formulated with a tertiary amine catalyst; and (b) the general teachings of Haufe et al. alternatively contemplate the use of metal catalysts.
Lastly, in claims 1-4, 7-9, and 11, the recitations “encapsulating or filling” and “for electronic devices” have been given little patentable weight because the recitations occur in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In the instant case, the preamble merely recites the intended use of the composition, wherein the prior art can meet this future limitation by merely being capable of such intended use.  In the instant case, the prior art composition appears to be capable of performing this intended use because it obviously satisfies all of the material/chemical limitations of claimed composition.
Regarding claim 5, the teachings of Haufe et al. are as set forth above and incorporated herein.  Haufe et al. disclose a composition: (5) wherein, based on 100 parts by weight of the encapsulating or filling composition, a content of the first curable material is in a range from about 1 part to about 20 parts by weight (Example 2 in Table 1: see “glycidyl methacrylate”).  The exemplary embodiment of Haufe et al. fails to disclose: (5) a content of the second curable material is in a range from about 40 parts to about 99 parts by weight.  Rather, the exemplary embodiment features 36.3 parts by weight of methacrylates.  However, it is important to note that this exemplary formulation also contains an optional core-shell polymer material and an optional liquid toughener material (see also paragraphs 0104-0109).  Removing these optional materials would have elevated the methacrylate content into the claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the exemplary embodiment of Haufe et al. with the instantly claimed amount of second curable material (methacrylates) because: (a) the exemplary embodiment of Haufe et al. features 36.3 parts by weight of methacrylates; (b) the exemplary formulation of Haufe et al. also contains an optional core-shell polymer material and an optional liquid toughener material; and (c) removing these optional materials from the exemplary embodiment of Haufe et al. would have elevated the methacrylate content into the claimed range.
Regarding claim 6, the teachings of Haufe et al. are as set forth above and incorporated herein.  The exemplary embodiment of Haufe et al. is formulated with a thermal initiator (see Example 2 in Table 1: see “dibenzoyl peroxide”).  Accordingly, these exemplary embodiments fails to disclose: (6) wherein the polymerization initiator is a photoinitiator.  Turning to the general teachings of Haufe et al., they alternatively contemplate the use of photoinitiators (see paragraphs 0070 & 0074-0076).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the exemplary embodiment of Haufe et al. with the instantly claimed photoinitiator because: (a) the exemplary embodiment of Haufe et al. is formulated with a thermal initiator; and (b) the general teachings of Haufe et al. alternatively contemplate the use of photoinitiators.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
September 24, 2022